
	
		II
		112th CONGRESS
		2d Session
		S. 2127
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect State and local witnesses from tampering and
		  retaliation, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the State Witness Protection Act of
			 2012.
		2.Protection of
			 State and local witnesses
			(a)In
			 generalChapter 73 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1522.State and
				local witness tampering and retaliation
						(a)DefinitionsIn
				this section—
							(1)the term
				State official proceeding means a proceeding before a judge or
				court of a State or political subdivision thereof; and
							(2)the term
				physical force has the meaning given the term in section
				1515.
							(b)Tampering and
				retaliationIt shall be unlawful, in a circumstance described in
				subsection (c), for a person to kill, attempt to kill, use physical force or
				the threat of physical force against, harass, intimidate or attempt to
				intimidate, or offer anything of value to, another individual, with the intent
				to—
							(1)influence, delay,
				or prevent the testimony or attendance of any person in a State official
				proceeding;
							(2)prevent the
				production of a record, document, or other object, in a State official
				proceeding;
							(3)cause or induce
				any person to—
								(A)withhold
				testimony, or withhold a record, document, or other object from a State
				official proceeding;
								(B)alter, destroy,
				mutilate, or conceal an object with intent to impair the integrity or
				availability of the object for use in a State official proceeding;
								(C)evade legal
				process summoning that person to appear as a witness, or to produce a record,
				document or other object in a State official proceeding; or
								(D)be absent from a
				State official proceeding to which that person has been summoned by legal
				process;
								(4)hinder, delay, or
				prevent the communication by any person to a law enforcement officer or judge
				of a State, or political subdivision thereof, of information relating to the
				violation or possible violation of a law of a State or political subdivision
				thereof, or a violation of conditions of probation, parole, or release pending
				judicial proceedings; or
							(5)retaliate against
				any person for—
								(A)the attendance of
				a witness or party at a State official proceeding, or any testimony given or
				any record, document, or other object produced by a witness in a State official
				proceeding; or
								(B)providing to a
				law enforcement officer any information relating to the violation or possible
				violation of a law of a State or political subdivision thereof, or a violation
				of conditions of probation, supervised release, parole, or release pending
				judicial proceedings.
								(c)CircumstancesA
				circumstance described in this subsection is that—
							(1)any communication
				involved in or made in furtherance of the offense is communicated or
				transported by the mail, or in interstate or foreign commerce by any means,
				including by computer, or any means or instrumentality of interstate or foreign
				commerce is otherwise used in committing or in furtherance of the commission of
				the offense;
							(2)any person
				travels or is transported in interstate or foreign commerce in the course of
				the commission of or in furtherance of the commission of the offense; or
							(3)any weapon,
				including a firearm, shipped or transported across State lines or in interstate
				or foreign commerce is used in committing or in furtherance of the commission
				of the offense.
							(d)Penalties
							(1)In
				generalAny person that violates this section—
								(A)in the case of a
				killing, shall be punished as provided under sections 1111 and 1112;
								(B)in the case of an
				attempt to murder, or the use or attempted use of physical force against any
				person, shall be fined under this title, or imprisoned for not more than 30
				years, or both; and
								(C)in the case of
				any other violation of this section, shall be fined under this title,
				imprisoned for not more than 20 years, or both.
								(2)ExceptionIf
				the offense under this section occurs in connection with a trial of a criminal
				case, the maximum term of imprisonment that may be imposed for the offense
				shall be the higher of—
								(A)the penalty
				described in paragraph (1); or
								(B)the maximum term
				that could have been imposed for any offense charged in the criminal
				case.
								(3)Attempt and
				ConspiracyAny person who attempts or conspires to commit any
				offense under this section shall be subject to the same penalties as those
				prescribed for the offense, the commission of which was the object of the
				attempt or conspiracy.
							(e)Affirmative
				defenseIt is an affirmative defense to a prosecution under this
				section, which the defendant shall prove by a preponderance of the evidence,
				that the conduct committed by the defendant—
							(1)consisted solely
				of lawful conduct; and
							(2)that the sole
				intention of the defendant was to encourage, induce, or cause the other person
				to testify truthfully.
							(f)Pending
				proceeding; evidentiary valueFor the purposes of this section—
							(1)a State official proceeding need not be
				pending or about to be instituted at the time of the offense; and
							(2)the testimony, or the record, document, or
				other object obstructed, tampered, or retaliated against by the defendant need
				not be admissible in evidence or free of a claim of privilege.
							(g)IntentIn a prosecution for an offense under this
				section, the state of mind need not be proved with respect to—
							(1)a State official proceeding before a judge,
				court, magistrate judge, or grand jury being before a judge or court of a State
				or political subdivision thereof;
							(2)a judge being a
				judge of a State or political subdivision thereof; or
							(3)a law enforcement
				officer being an officer or employee of the State or political subdivision
				thereof.
							(h)VenueA prosecution brought under this section
				may be brought—
							(1)in the district in which the State official
				proceeding (whether or not pending or about to be instituted) was intended to
				be affected; or
							(2)in the district which the conduct
				constituting the alleged offense
				occurred.
							.
			(b)Technical and
			 conforming amendmentThe table of contents for chapter 73 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						1522. State and local witness
				tampering and
				retaliation.
					
					.
			3.Sentencing
			 guidelines enhancementPursuant to its authority under section 994
			 of title 28, United States Code, and in accordance with this section, the
			 United States Sentencing Commission shall amend the Federal Sentencing
			 Guidelines to increase the guideline range for Obstruction of Justice, §2J1.2,
			 as follows—
			(1)by 2 levels if
			 the defendant threatened or harmed 1 or more individuals on more than 1
			 occasion;
			(2)by 2 levels if
			 the defendant accepted or paid a bribe or payoff as part of a scheme to
			 obstruct justice;
			(3)by 2 levels if
			 the defendant destroyed or caused the destruction of documents on a computer;
			 and
			(4)by 6 levels if
			 the offense resulted in substantial interference with the administration of
			 justice.
			
